USCA11 Case: 20-14604    Document: 38-1     Date Filed: 12/16/2022   Page: 1 of 8




                                               [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 20-14604
                          ____________________

       CHARLES CAMERON COOKE,
                                                     Plaintiff-Appellant,
       versus
       CARPENTER TECHNOLOGY CORPORATION,


                                                   Defendant-Appellee.


                          ____________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                    D.C. Docket No. 5:19-cv-00115-AKK
                          ____________________
USCA11 Case: 20-14604         Document: 38-1        Date Filed: 12/16/2022         Page: 2 of 8




       2                              Opinion of the Court                  20-14604

       Before JORDAN and ROSENBAUM, Circuit Judges, and STEELE, * Dis-
       trict Judge.


       PER CURIAM.
              Plaintiff-Appellant Charles Cooke sued his former employer
       Defendant-Appellee Carpenter Technology Corporation alleging
       discrimination in violation of the Americans with Disabilities Act,
       42 U.S.C. §§ 12101 et seq., and interference and retaliation in viola-
       tion of the Family and Medical Leave Act, 29 U.S.C. §§ 2611 et seq.
       The district court granted summary judgment in favor of Carpen-
       ter Technology on all claims. After careful review and with the
       benefit of oral argument, we reverse and remand.
                                               I
              “We review de novo a grant of summary judgment and re-
       view findings of fact for clear error.” Buending v. Town of Reding-
       ton Beach, 10 F.4th 1125, 1130 (11th Cir. 2021). Summary judg-
       ment is proper if the evidence shows “that there is no genuine dis-
       pute as to any material fact and the movant is entitled to judgment
       as a matter of law.” Fed. R. Civ. P. 56(a). As we recently explained:
               A court assessing motions for summary judgment
               must “resolve all ambiguities and draw reasonable
               factual inferences from the evidence in the non-mo-


       *The Honorable John Steele, U.S. District Judge for the Middle District of Flor-

       ida, sitting by designation.
USCA11 Case: 20-14604     Document: 38-1     Date Filed: 12/16/2022     Page: 3 of 8




       20-14604               Opinion of the Court                       1

             vant’s favor.” A court “may not weigh conflicting ev-
             idence or make credibility determinations of [its]
             own. If the record presents disputed issues of fact, the
             court may not decide them; rather, [it] must deny the
             motion and proceed to trial.”

       Buending, 10 F.4th at 1130 (citations omitted). For this reason, the
       actual facts may or may not be as described in this opinion. See
       Powell v. Snook, 25 F.4th 912, 916 (11th Cir. 2022).
                                       II.
             In July 2015, Cooke began working for Carpenter Technol-
       ogy as a Nondestructive Testing Unit (“NDT”) employee. NDT
       employees worked on a “swing shift” schedule, rotating between
       day and night shifts. Carpenter Technology claims that swing shifts
       help maintain employee morale and are necessary to meet the de-
       mands of the company.
              Cooke was diagnosed with severe depression, anorexia, and
       anxiety. In May 2017, Cooke informed his supervisor that he was
       experiencing suicidal thoughts and starving himself. Cooke’s su-
       pervisor informed human resources and suggested that Cooke con-
       tact Carpenter Technology’s employee assistance program and ap-
       ply for FMLA leave. Carpenter Technology also told Cooke to ap-
       ply for short term disability following his FMLA leave.
             In June 2017, Cooke sought treatment and applied for inter-
       mittent FMLA leave. Carpenter Technology instead put Cooke on
USCA11 Case: 20-14604     Document: 38-1      Date Filed: 12/16/2022    Page: 4 of 8




       2                      Opinion of the Court                20-14604

       continuous leave. At the conclusion of his FMLA leave, Cooke was
       placed on short term disability leave.
              In November 2017, Cooke contacted Carpenter Technology
       about returning to work, and Carpenter Technology requested a
       letter from Cooke’s physician. By December 2017, Cooke pro-
       vided a letter from a treating nurse practitioner who stated that
       Cooke could return to work but would benefit from a consistent
       work schedule. Cooke also provided a letter from his therapist,
       who recommended that Cooke not return to a swing shift sched-
       ule, which could directly affect his progress and future success.
              In February 2018, Carpenter Technology offered to put
       Cooke on a consistent schedule of only day shift or only night shift
       for a period of 30 days, with no possibility of reevaluation thereaf-
       ter. Because Cooke had exhausted all his leave options, he would
       thereafter have to resume working on a swing shift schedule, quit,
       or be terminated.
               Cooke declined the offer, wanting to follow his medical pro-
       viders’ recommendations. Cooke tried to continue communica-
       tions with Carpenter Technology for the next month. Carpenter
       Technology refused to consider a permanent consistent schedule
       and delayed any substantive discussions with Cooke about poten-
       tial accommodations. Without such an accommodation and no re-
       maining available leave, Cooke resigned and found a new job.
USCA11 Case: 20-14604       Document: 38-1       Date Filed: 12/16/2022       Page: 5 of 8




       20-14604                 Opinion of the Court                            3

                                          III.
               The district court granted Carpenter Technology’s motion
       for summary judgment. In relevant part, the district court found
       that Cooke could not prevail on his ADA discrimination claim be-
       cause Cooke had caused the breakdown in the required interactive
       process. As to the FMLA interference and retaliation claims, the
       district court struck Cooke’s affidavit and then found the undis-
       puted facts supported Carpenter Technology’s summary judgment
       request.
                                           A
                 We start with Cooke’s ADA discrimination claim based on
       Carpenter Technology’s alleged failure to accommodate his disa-
       bility. 1
               The ADA prohibits employers from discriminating against
       qualified individuals because of a disability. 42 U.S.C. § 12112(a).
       To establish a prima facie case of discrimination under the ADA,
       Cooke must show that he: (1) has a disability; (2) is a qualified indi-
       vidual; and (3) was unlawfully subjected to discrimination because
       of his disability. Stewart v. Happy Herman's Cheshire Bridge, Inc.,
       117 F.3d 1278, 1285 (11th Cir. 1997) (citation omitted). “[T]o trig-
       ger an employer’s duty to provide a reasonable accommodation,
       the employee must (1) make a specific demand for an accommoda-
       tion and (2) demonstrate that such accommodation is reasonable.”

       1 Cooke also brought an ADA retaliation claim, but the district court found
       that Cooke abandoned that claim. Cooke does not appeal that finding or make
       any arguments related to ADA retaliation, so we do not disturb that conclu-
       sion.
USCA11 Case: 20-14604     Document: 38-1     Date Filed: 12/16/2022    Page: 6 of 8




       4                      Opinion of the Court               20-14604

       Owens v. Governor's Off. of Student Achievement, No. 21-13200,
       ___ F.4th ___, 2022 WL 16826093, at *4 (11th Cir. Nov. 9, 2022)
       (citation omitted) (applying ADA principles in Rehabilitation Act
       case). The employee bears the “modest” burden of identifying his
       disability and suggesting how the accommodation will overcome
       his physical or mental limitations. Id. at *6. After the employee
       provides this information, the employer must “’initiate an infor-
       mal, interactive process’ with the employee to discuss the employ-
       ee's specific limitations, explore potential accommodations, and se-
       lect the most appropriate accommodation for both the employer
       and the employee.” Id. at *4 (citation omitted).
               The district court erred when it found that Cooke could not
       prevail on his ADA claim because Cooke caused the breakdown in
       the interactive process. It is certainly correct that “an employer
       will not be liable for failure to accommodate if the employee is re-
       sponsible for the breakdown of the interactive process.” D'Onofrio
       v. Costco Wholesale Corp., 964 F.3d 1014, 1022 (11th Cir. 2020)
       (citation omitted); see also Stewart, 117 F.3d at 1287 (“Liability
       simply cannot arise under the ADA when an employer does not
       obstruct an informal interactive process; makes reasonable efforts
       to communicate with the employee and provide accommodations
       based on the information it possesses; and the employee’s actions
       cause a breakdown in the interactive process.”).
             But viewing the evidence in light most favorable to Cooke,
       Carpenter Technology refused to consider any accommodation be-
       yond the 30-day period. Cooke alleges he made repeated attempts
       to continue conversations about a reasonable accommodation, but
       Carpenter Technology delayed and failed to engage in any mean-
USCA11 Case: 20-14604      Document: 38-1     Date Filed: 12/16/2022     Page: 7 of 8




       20-14604               Opinion of the Court                         5

       ingful manner. Nor did Carpenter Technology show that an ac-
       commodation beyond the 30-day period would have been unrea-
       sonable or unduly burdensome. A reasonable jury could conclude
       that Carpenter Technology – not Cooke – disrupted the interactive
       process. Summary judgment on Cooke’s ADA claim was therefore
       improper.
                                         B
             We next turn to Cooke’s FMLA interference and retaliation
       claims. The district court granted summary judgment on both
       claims for the same reason, so we will consider them together.
               When opposing summary judgment, Cooke submitted an
       affidavit which averred that Carpenter Technology required
       Cooke to take continuous FMLA leave when he only requested in-
       termittent leave. The district court declined to consider the affida-
       vit, finding it inconsistent with Cooke’s deposition testimony.
       Without the affidavit, the district concluded that Cooke had failed
       to negate Carpenter Technology’s undisputed facts and granted
       summary judgment.
               The district court erred by not considering Cooke’s affidavit.
       “It is of course true that ‘when a party has given clear answers to
       unambiguous questions which negate the existence of any genuine
       issue of material fact for summary judgment, that party cannot
       thereafter create such an issue with an affidavit that merely contra-
       dicts, without explanation, previously given clear testimony.’”
       Liebman v. Metro. Life Ins. Co., 808 F.3d 1294, 1300 (11th Cir.
       2015) (quoting Van T. Junkins & Assoc., Inc. v. U.S. Indus., Inc.,
USCA11 Case: 20-14604     Document: 38-1      Date Filed: 12/16/2022    Page: 8 of 8




       6                      Opinion of the Court                20-14604

       736 F.2d 656, 657 (11th Cir.1984)). To strike an affidavit as a sham,
       the new testimony need be in “irreconcilable conflict” with the
       prior testimony. Tippens v. Celotex Corp., 805 F.2d 949, 954 (11th
       Cir. 1986).
               Cooke’s deposition testimony and affidavit were not in ir-
       reconcilable conflict. During the deposition, Cooke briefly testified
       that he applied for FMLA leave. Cooke was not asked whether he
       applied for continuous or intermittent leave. In his affidavit, Cooke
       clarified that he applied for intermittent leave and Carpenter Tech-
       nology changed the request to continuous leave. Cooke’s affidavit
       creates a genuine issue of material fact with respect to the material
       issue of whether Carpenter Technology’s unilateral decision to put
       Cooke on continuous leave, instead of Cooke’s requested intermit-
       tent leave, constituted FMLA interference or retaliation. The dis-
       trict court erred in not considering the affidavit.
                                        IV
              We reverse the district court’s grant of summary judgment
       in favor of Carpenter Technology and remand for proceedings con-
       sistent with our opinion.
             REVERSED AND REMANDED.